Frankenthaler, J.
Although section 1543 of the former charter provided that a person holding a position in the classified municipal civil service subject to competitive examination could not be removed until he had been allowed an opportunity of making an explanation, the present charter authorizes the removal of sub*464ordinates “ subject to the provisions of the Civil Service Law ” (§ 884).
Subdivision 2 of section 22 of the Civil Service Law, which deals with removals of persons in the competitive class of the civil service, does not require the granting of an oral hearing prior to removal. ■ It provides merely for a written statement of the charges, service upon the employee in question of notice of his proposed removal and the reasons therefor, with a copy of the charges, and a reasonable time to answer.
Assuming, therefore, that the petitioner, although he was not appointed as the result of an open competitive examination, is nevertheless entitled to the protection of subdivision 2 of section 22 of the Civil Service Law and of section 884 of the charter, no case against the respondents has been established. Petitioner appears to proceed upon the erroneous theory that he is entitled to an opportunity to be heard orally and to be confronted by the witnesses against him.
Motion denied.